Citation Nr: 1202284	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  06-24 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for nail fungus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, among other things, remanded the issues on appeal for additional development in August 2010.  The requested development has been substantially completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A chronic skin disorder was not manifest during active service, a presumptive service connection skin disease was not manifest within a requisite time period, and a present skin disorder is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  A nail fungus of the hands was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

4.  Onychomycosis is shown to have developed as a result of the conditions of training with trauma to the toenails during active service.


CONCLUSIONS OF LAW

1.  A chronic skin disorder was not incurred in or aggravated by military service nor may a present skin disorder be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  A nail fungus of the hands was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  Onychomycosis was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in June 2004 and October 2006.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in October 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The evidence of record includes service treatment and personnel records, private treatment records, VA examination reports, and the Veteran's statements in support of his claims.  Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court also held that an examination during remission phase did not accurately reflect elements of a skin condition that had caused a Veteran to miss three to four months of work at a time.  The Court, however, has held that a disorder reported to have become inflamed approximately twice a year for a few days did not require an examination during a flare-up.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Although in a December 2011 brief the Veteran's service representative asserted that an additional medical examination was required to address whether the Veteran had chronic tinea versicolor related to service, the Board finds the overall evidence of record is adequate for a determination as to this matter.  While the Veteran is considered competent to report observable manifestations of a skin disorder, he is not competent to provide diagnoses of a specific skin disorder such as tinea versicolor.  The available private treatment and VA examination reports do not indicate treatment or diagnosis of tinea versicolor since service and the September 2010 VA examiner adequately addressed the Veteran's reported skin disorder complaints and symptom manifestations.  The Court has held that there was no need for an etiology opinion to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Pertinent case law provides, however, that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

VA regulations provide that certain disorders if manifest within the requisite period of time and associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda are included as presumptive diseases, but must have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

VA, under the authority of the Agent Orange Act of 1991, has also determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for melanoma or non-melanoma skin cancer (basal cell and squamous cell).  See 75 Fed. Reg. 32540 (Jun. 8, 2010).  

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

Service treatment records show the Veteran's enlistment examination revealed a normal clinical skin evaluation.  He denied any history of skin disease in April 1967.  Annual flying examinations revealed normal clinical skin evaluations in April 1967 and June 1968.  Dermatology clinic records dated in July 1968 show the Veteran was treated for condyloma accummulata.  An October 1968 report noted tinea versicolor which the Veteran was concerned was spreading.  The examiner noted the Veteran was advised about the disorder, but that no treatment was provided due to flying status.  Records are negative for complaint, treatment, or diagnosis of any skin disorder other than tinea versicolor, nail fungus, or trauma to a toenail.  An August 1969 annual flying examination revealed a normal clinical skin evaluation.  The Veteran denied having or having ever had skin disease in a December 1969 report of medical history.  His December 1969 separation examination revealed normal clinical skin and feet evaluations.  

Service records show the Veteran served as an aircraft loadmaster stationed in Okinawa from March 1967 to January 1969 including visitation to bases in Ubon, Thailand, in March 1968 and May 1968 and Cam Rahn Bay, Republic of Vietnam, in July 1968 (with temporary duty orders for approximately 29 days).  Records show he participated in the combat Vietnam Air Offensive Campaign Phase II and that through June 1968 he had 159 combat missions in Southeast Asia many of which involved sorties flown against intense enemy antiaircraft fire.

Private treatment records include an October 1997 report which noted the Veteran complained of a fungus infection under his nails for years and years, since he was in the military.  The examiner noted there was very obvious fungus growing under the toenails.  The diagnoses included onychomycosis.  Subsequent reports included a diagnosis of onychomycosis in January 2000 and fungal infection to the toenails in October 2000.  No skin diseases or manifest skin disorder symptoms were shown upon dermatologic examinations in November 1992, September 1995, September 1997, September 1998, October 2000, August 2001, and September 2002.

In his initial claim for entitlement to service connection in December 2003 the Veteran requested disability benefits for a nail disorder of the hands and feet and for skin rash and/or spots.  In his March 2005 notice of disagreement he implied that these disorders were associated with his service in Vietnam.

VA progress notes associated with a March 2006 examination noted medical records were reviewed and reported the examination findings.  Diagnoses of onychomycosis, by history, and dermatitis to the back, by history, were provided.  The examiner, a dermatology resident, noted the Veteran's onychomycosis was not directly caused by service, but may have been exacerbated by training conditions.  

A March 2006 VA examination report noted the claims file had been reviewed and that the Veteran complained of toenail fungus and a rash on his back.  He stated his toenail problem began in service and that he was treated with oral griseofulvin at that time, but that the disorder came back a few years later.  He also stated that during service in Vietnam he had a rash on his back that was minimally itchy and dry.  He reported, in essence, that he still had intermittent symptoms, but that he had never received any treatment for the disorder.  The examiner noted there were several scattered and irregular light brown papules to the back without erythema or scale.  There were no lesions on the feet and the web spaces were clear.  There was mild dystrophy with longitudinal striations to the first toenails of each foot, but no subungual debris.  The diagnoses included several light brown papules on the back and no onychomycosis or dermatitis found upon examination.  It was noted that the examination report had been reviewed and approved by the examining provider.  The examination report included no diagnosis of onychomycosis and no comments as to the etiology of any previously manifest onychomycosis.

On VA examination in September 2010 the Veteran reported that his toenail fungus started during active service in approximately 1967 or 1968 with successful treatment in Japan, but which subsequently recurred.  He also reported that he had bumps on his back that were itchy and which bleed with scratching that had worsened.  It was noted he had a diagnosis of tinea versicolor in service that was not treated.  An examination of the back revealed several stuck-on light brown to tan rough papule and plaques to the upper and mid back with multiple hyperpigmented tan regular macules.  The feet were noted to have clear web spaces with mild dystrophy and longitudinal striations to the first two toenails of each foot.  There was also white discoloration, proximally, to the right first toenail.  The examiner provided a diagnosis of seborrheic keratosis to the upper back and noted that the findings upon the present examination and the examination in 2006 were more indicative of this diagnosis.  It was further noted that seborrheic keratosis was less than likely etiologically related to the tinea versicolor shown in service.  The examiner also provided a diagnosis of onychodystrophy to the bilateral first toenails and a differential diagnosis of onychomycosis.  It was noted that it was less than likely that the Veteran's onychomycosis, by history, was related to tinea versicolor in service because these disorders were different pathogens.  The examiner noted that regarding the statement "nail fungus may have been exacerbated by training conditions" it was more likely than not that a toenail fungus may be exacerbated by training conditions with trauma to the toenails.

Based upon the evidence of record, the Board finds a chronic skin disorder or nail fungus to the hands were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  The Veteran is also shown to have had service in Vietnam, but there is no evidence of a skin disease for which presumptive service connection may be established as a result of such exposure.  The Board, however, finds onychomycosis is shown to have developed as a result of the conditions of training with trauma to the toenails during active service.  The Veteran is a combat veteran for VA compensation purposes and his statements as to the conditions of his service and treatment in service are consistent with the circumstances of his service.  His statements indicating that he received initial treatment with resolution of his symptoms in service with a post-service recurrence and his report to his private medical care provider in October 1997 are credible.  Therefore, entitlement to service connection for onychomycosis is warranted.

The Board also notes that the Veteran's statements as to having experienced an itchy rash to the back are consistent with the diagnosis of tinea versicolor provided in his service treatment records.  The evidence of record, however, indicates that that skin disorders manifested in service were acute rather than chronic.  In fact, service treatment records show he presented with condyloma accummulata in July 1968 and tinea versicolor in October 1968, but that examinations in August 1969 and December 1969 revealed normal clinical skin evaluations.  The Veteran also denied having or having ever had any skin diseases in his December 1969 report of medical history.  Private treatment reports dated from November 1992 to September 2002 included dermatologic examinations with no complaints or medical findings of chronic skin disease or nail fungus of the hands.  The competent medical evidence in this case demonstrates no recurrence of tinea versicolor and demonstrates that the Veteran's present skin symptoms of the back are due to seborrheic keratosis which is not related the disorder manifested in service.  

While the Veteran is competent to provide evidence as to symptoms he experienced during and after service and as to some medical matters, the diagnosis of a specific skin disorder and the question of its relationship to service in this case are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Veteran's statements as to etiology and diagnoses of tinea versicolor and nail fungus to the hands, while sincere, are not competent.  Therefore, the Board finds entitlement to service connection for a skin disorder and for a nail fungus of the hands is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims for entitlement to service connection for a skin disorder and a nail fungus of the hands.


ORDER

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for nail fungus of the hands is denied.

Entitlement to service connection for onychomycosis is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


